DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Imaging Device Capturing Images of a Sample Including a Plurality of Sections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites "a third specified input" without reciting a second specified input. Therefore, it is unclear whether the total number of inputs is two (a first and a third) or three (a first, second, and third). Although claim 5 includes a recitation of a second specified input, claim 6 does not depend upon claim 5.
Claim 7 inherits the limitations of claim 6.
Claim 8 recites "a fourth specified input" without reciting a second or third specified input. Therefore, it is unclear whether the total number of inputs is two (a first and a fourth) or four (a first, second, third, and fourth). Although claim 5 includes a recitation of a second specified input and claim 6 includes a recitation of third specified input, claim 8 does not depend upon either of these claims.
Claim 9 inherits the limitations of claim 8.

Allowable Subject Matter
Claims 1-5 and 10-14 are allowed.

Regarding independent claim 1; Agemura et al. U.S. PGPUB No. 2005/0263702 discloses an imaging device configured to capture an image of a sample including a plurality of sections (“scan areas” [0004]), the imaging device comprising: an imaging unit 104 configured to generate an image signal indicating an image of the sample ([0033]); a controller 114 configured to generate the image of the sample using the image signal (control computer 114 receives the SEM image data as illustrated in figure 1 and described at paragraph [0058]); and an interface configured to receive a first specified input specifying coordinates in the image (“A coordinate memory display GUI window 306 contains an icon for registering the base stage coordinates, DUT stage coordinates, and image-shift coordinates in the memory, a combo-box for selecting and calling registered coordinates, and registered coordinate display boxes” [0041])). However, although Agemura discloses recording plural “images” [0038], there is no explicit disclosure that the controller generates, as images of the sample, a first image, 
Ward U.S. PGPUB No. 2012/0057015 discloses an imaging device configured to capture an image of a sample including a plurality of sections (“When a user desires to view a different portion of the sample, the system modifies the field of view and performs a raster scan of the new region included in the new field of view” [0003]), the imaging device comprising: an imaging unit configured to generate an image signal indicating an image of the sample (“a gas field ion source to generate ions that can be used in sample analysis (e.g., imaging)” [0077]); a controller configured to generate the image of the sample using the image signal (“the image can be displayed on a user interface of a computer associated with the system” [0045]); and an interface configured to receive a first specified input specifying coordinates in the image (“if operator chooses a desired region to image by specifying the center of the image (e.g. 1.3256 cm on the x axis, and 2.1928 cm on the y axis), a field of view of 30 microns.times.30 microns, and an image resolution of 1024 pixels.times.1024 pixels, each pixel would be 30 nm.times.30 nm in size” [0070]), wherein the controller generates, as images of the sample, a first image (“first image” [0007]), a second image having a narrower range than the first image (“the second image or the retrieved image of the second portion” [0007]), and a third image (“third image” [0007]) having a higher resolution than the second image (“ombining at least a portion of the first image with the retrieved image of the second portion to generate the third image can include interpolating image date from the retrieved image of the second portion to match a resolution of the first image” [0011]). However, there is no explicit disclosure that the interface receives the first 
Kiyohara et al. U.S. PGPUB No. 2017/0092460 discloses an imaging device that specifies, in an image, coordinates of a first feature point of a first sample section, coordinates of a first observation region which is a partial region of the first sample section (“The operator, for example, selects an image pixel at the center of a target observation area in the display screen 23a by clicking a mouse or moving a cursor using the input unit 22” [0159]), and coordinates of a second feature point of a second sample section (“The attention point mark may be switched to be displayed or not by input from an operator through the input unit 22” [0165]).
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an imaging device including a controller that performs position alignment between a third image of a first sample section and a third image of a second sample section by generating the a image in the a observation region and generating a third image in a second observation region; the third images having a higher resolution than second images of the first observation region and of the second observation region, having narrower range than first images generated such that coordinates of the first observation region are specified by the controller, and the controller identifies the coordinates of the second observation region corresponding to the first observation region on the second sample section according to a correspondence relationship between a first selected feature point and the first observation region.

Regarding dependent claims 2-5 and 10-14; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON L MCCORMACK/Examiner, Art Unit 2881